Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 20, 2021

The Court of Appeals hereby passes the following order:

A21A1594. MAURICE EARKET v. U.S. BANK TRUST, N.A., AS TRUSTEE
    FOR LSF9 MASTER PARTICIPATION TRUST.

      This case began as a dispossessory action in magistrate court. It subsequently
was transferred to superior court. Following the transfer, U. S. Bank Trust, N. A.
(“the Bank”) filed a motion for summary judgment. On January 14, 2020, the superior
court granted the Bank’s motion and issued a writ of possession in its favor.
Thereafter, appellant Maurice Earket moved to set aside the summary judgment
order. His motion was denied on September 17, 2020. Earket then sought
reconsideration of the order denying the motion to set aside. On March 26, 2021, the
superior court denied reconsideration of its decision. On April 22, 2021, Earket filed
this direct appeal. We, however, lack jurisdiction for multiple reasons.
      First, the denial of a motion for reconsideration of a final judgment is not an
appealable ruling. See Cornelius v. Morris Brown College, 299 Ga. App. 83, 85 (1)
n.1 (681 SE2d 730) (2009). Consequently, an appeal from the March 26 order is not
available.
      Second, the superior court’s order denying the motion to set aside is not
directly appealable. An appeal from an order denying relief under OCGA § 9-11-60
(d) must be initiated by filing a timely application for discretionary review. See
OCGA § 5-6-35 (a) (8), (b); OCGA § 44-7-56; Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006). “Compliance with the discretionary
appeals procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga.
App. 257, 257 (471 SE2d 60) (1996). Earket’s failure to follow the proper procedure
deprives us of jurisdiction over this direct appeal.
      Lastly, the only directly appealable order is the January 14 summary judgment
order. Under OCGA § 44-7-56, appeals in dispossessory actions must be filed within
seven days of the date the judgment was entered. And it is well settled that a motion
for reconsideration does not extend the time for filing a notice of appeal. See Bell v.
Cohran, 244 Ga. App. 510, 510 (536 SE2d 187) (2000); Cheeley-Towns v. Rapid
Group, 212 Ga. App. 183, 183 (1) (441 SE2d 452) (1994). “The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the
appellate court.” Radio Sandy Springs, Inc. v. Allen Rd. Joint Venture, 311 Ga. App.
334, 336 (715 SE2d 752) (2011). Because Earket’s notice of appeal was filed 464
days after the summary judgment order was entered, it was untimely. This Court
therefore lacks jurisdiction to consider the appeal. See id. Accordingly, this appeal
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/20/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.